  8:18-cr-00358-JMG-SMB Doc # 67 Filed: 10/15/20 Page 1 of 2 - Page ID # 148




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                            8:18-CR-358

vs.                                          FINAL ORDER OF FORFEITURE

TAMMY O'NEILL,

                   Defendant.


      This matter is before the Court on the plaintiff's Motion for Final Order
of Forfeiture (filing 49). On November 26, 2019, the Court entered a
Preliminary Order of Forfeiture (filing 40) pursuant to 21 U.S.C. § 853, based
upon the defendant's plea of guilty to knowingly and intentionally distributing
or possessing with intent to distribute 50 grams or more of methamphetamine
(actual), its salts, isomers, or salts of its isomers, in violation of 21 U.S.C. §
841, and her admission of the forfeiture allegation contained in the indictment.
By way of the preliminary order of forfeiture, the defendant's interest in $4,506
in United States currency was forfeited to the United States. Filing 40.
      As directed by the order, a Notice of Criminal Forfeiture was posted
beginning on November 28, 2019, on an official Internet government forfeiture
site, www.forfeiture.gov, for at least 30 consecutive days, as required by Supp.
Admiralty and Maritime Claims R. G(4)(a)(iii)(B). A Declaration of Publication
(filing 48) was filed on January 27, 2020. The Court has been advised by the
plaintiff that no petitions have been filed, and from a review of the Court file,
the Court finds no petitions have been filed.
8:18-cr-00358-JMG-SMB Doc # 67 Filed: 10/15/20 Page 2 of 2 - Page ID # 149




   IT IS ORDERED:


   1.    The plaintiff's Motion for Final Order of Forfeiture (filing 49)
         is granted.


   2.    All right, title, and interest in and to the $4,506 in United
         States currency held by any person or entity are forever
         barred and foreclosed.


   3.    The currency is forfeited to the plaintiff.


   4.    The plaintiff is directed to dispose of the currency in
         accordance with law.


   Dated this 15th day of October, 2020.

                                         BY THE COURT:



                                         John M. Gerrard
                                         Chief United States District Judge




                                   -2-
